Prospectus Supplement No. 3 Filed Pursuant to Rule424(b)(3) (to Prospectus Dated October 27, 2016) Registration No.333-211289 Umatrin Holding Limited 100,000,000 Shares of Common Stock This prospectus supplement no. 3 supplements the prospectus dated October 27, 2016, (“the Prospectus”) which forms a part of our registration statement on Form S-1 (Registration Statement No. 333-211289) relating to the sale of up to 100,000,000 shares of our common stock at a fixed price of $.02 per share. This prospectus supplement is being filed to update and supplement the information included or incorporated by reference in the Prospectus with the information contained in our Annual Report on Form 10-K, filed with the Securities and Exchange Commission on April 17, 2017 (the “Report”). Accordingly, we have attached the Report to this prospectus supplement. The attached information amends and supplements certain information contained in the Prospectus. This prospectus supplement is not complete without, and should not be delivered or utilized, except in conjunction with the Prospectus, including any supplements and amendments thereto. You should read this prospectus supplement in conjunction with the Prospectus, including any supplements and amendments thereto. Our common stock is currently listed on the OCTQB under the symbol “UMHL.” On April 17, 2017, the last reported sale price of our common units on the OTCQB was $0.055 per unit. Our stock is thinly traded and there is no active trading market developed for our shares of common stock. Investing in our common stock involves risks. You should carefully consider the risk factors for our business, our industry and our securities, which begin on page 1 of the Prospectus, as well as any updates to such risk factors included in any supplements and amendments thereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is April 19, 2017. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153261 UMATRIN HOLDING LIMITED (Exact name of registrant as specified in its charter) Delaware 30-0955525 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer
